People v Griffin (2017 NY Slip Op 06844)





People v Griffin


2017 NY Slip Op 06844


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (738/07) KA 03-00814.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vROBERT A. GRIFFIN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.